DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/21/2022 has been entered.  Claims 1 and 3-18 are pending in the application.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-8, 10, 12-13, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20080237295 A1) in view of Obergfell (US 3850359 A).
Regarding claim 1, Adams discloses a driving tool comprising: a striking cylinder (502) including a piston (504) configured to be actuated by a combustion pressure of a mixed gas of compressed oxidant and fuel and configured to partition the striking cylinder into an upper chamber and a lower chamber; a combustion chamber (506/area with spring 524, fig. 11) in which the mixed gas of compressed oxidant and fuel is to be combusted; 
a head valve (516) configured to open and close communication between the upper chamber and the combustion chamber; a striking cylinder exhaust valve (542/548) configured to open and close communication between the upper chamber and an outside that is a space around the driving tool and open to an atmosphere (bleeds through 550 via adjuster mechanism 552); and 
a combustion chamber exhaust valve (528) configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed by the head valve ([0033-0036], fig. 11).  
In the alternative, if it can be argued that Adams fails to explicitly disclose the chamber exhaust valve configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed by the head valve and the striking cylinder exhaust valve is configured to open and close communication between the upper chamber and an outside that is a space around the driving tool and open to an atmosphere -
Obergfell teaches a similar driving tool (20) comprising: a striking cylinder (26) including a piston (28) configured to be actuated by a combustion pressure of a mixed gas of compressed oxidant and fuel (col. 3, lines 1-57); a combustion chamber (24) in which the mixed gas of compressed oxidant and fuel is to be combusted; a head valve (38) configured to open and close communication between the striking cylinder and the combustion chamber; a striking cylinder exhaust valve (154/156) configured to open and close communication between the striking cylinder and an outside via a striking cylinder exhaust port (154/156) that opens toward a side of the striking cylinder at an upper part of the striking cylinder (figs. 1 and 7 show exhaust port 154 above the piston when it is at the bottom BDC and teaches having a plurality of ports on the striking cylinder, col. 8, lines 25-42, col. 9, lines 1-23); the outside being a space around the driving tool and open to an atmosphere (col. 4, lines 25-52) and a combustion chamber exhaust valve (62 and/or 62A/66A/66/70) configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed (abstract, col. 9, lines 24-67, col. 10, lines 31-col. 11, line 64, figs. 1-6).
Given the suggestion and teachings of Adams to have a striking cylinder exhaust valve, a combustion chamber exhaust valve, and a valve to open/close communication between the striking cylinder and combustion chamber, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the chamber exhaust valve configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed by the head valve and the striking cylinder exhaust valve is configured to open and close communication between the upper chamber and an outside that is a space around the driving tool and open to an atmosphere for increasing pressure, speeding cycle times/exhausting efficiency, and/or for improved bleeding exhausting of gases as taught by Obergfell.
Regarding claim 12, Adams discloses a striking cylinder (502) including a piston (504) configured to be actuated by a combustion pressure of a mixed gas of compressed oxidant and fuel and configured to partition the striking cylinder into an upper chamber and a lower chamber; a combustion chamber (506) in which the mixed gas of compressed oxidant and fuel is to be combusted; 
a head valve (516) configured to open and close communication between the upper chamber and the combustion chamber; a striking cylinder exhaust valve (542/548) configured to open and close communication between the upper chamber and an outside via a striking cylinder exhaust port (542) that opens toward a side of the upper chamber at an upper part of the striking cylinder (fig. 11), the outside being a space around the driving tool and open to the atmosphere; and 
a combustion chamber exhaust valve (528) configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed by the head valve ([0033-0036], fig. 11).  
In the alternative, if it can be argued that Adams fails to explicitly disclose the chamber exhaust valve configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed by the head valve and the striking cylinder exhaust valve is configured to open and close communication between the upper chamber and an outside that is a space around the driving tool and open to an atmosphere -
Obergfell teaches a similar driving tool (20) comprising: a striking cylinder (26) including a piston (28) configured to be actuated by a combustion pressure of a mixed gas of compressed oxidant and fuel (col. 3, lines 1-57); a combustion chamber (24) in which the mixed gas of compressed oxidant and fuel is to be combusted; a head valve (38) configured to open and close communication between the striking cylinder and the combustion chamber; a striking cylinder exhaust valve (154/156) configured to open and close communication between the striking cylinder and an outside via a striking cylinder exhaust port (154/156) that opens toward a side of the striking cylinder at an upper part of the striking cylinder (figs. 1 and 7 show exhaust port 154 above the piston when it is at the bottom BDC and teaches having a plurality of ports on the striking cylinder, col. 8, lines 25-42, col. 9, lines 1-23); the outside being a space around the driving tool and open to an atmosphere (col. 4, lines 25-52) and a combustion chamber exhaust valve (62 and/or 62A/66A/66/70) configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed (abstract, col. 9, lines 24-67, col. 10, lines 31-col. 11, line 64, figs. 1-6).
Given the suggestion and teachings of Adams to have a striking cylinder exhaust valve, a combustion chamber exhaust valve, and a valve to open/close communication between the striking cylinder and combustion chamber, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the chamber exhaust valve configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed by the head valve and the striking cylinder exhaust valve is configured to open and close communication between the upper chamber and an outside that is a space around the driving tool and open to an atmosphere for increasing pressure, speeding cycle times/exhausting efficiency, and/or for improved bleeding exhausting of gases as taught by Obergfell.
Regarding claim 3, Obergfell teaches the striking cylinder exhaust valve (154/156) configured to open and close communication between the striking cylinder and an outside via a striking cylinder exhaust port (62/66) that opens toward a side of the striking cylinder at an upper part of the striking cylinder (fig. 1) and an operation of opening and closing the striking cylinder exhaust valve and an operation of opening and closing the combustion chamber exhaust valve (62 and/or 62A/66A/66/70) are performed in conjunction with each other (abstract, col. 2, lines 15-38, col. 3, lines 20-57, col. 5, lines 1-27, col. 7, lines 60-67, col. 8, lines 1-25, col. 9, lines 1-39, col. 10, lines 31-col. 11, line 64, figs. 1-6).
Obergfell states: “the regulating assembly 50 maintains the pressures of the compressed air from the source 42 and the fuel gas from the source 44 in step, a proper combustible mixture is always supplied to the chamber 24 by the control valve assembly 40 in various settings of the regulator assembly 50. Obviously, for different combustible materials, the proportion of air to the fuel may vary, and these differences are easily adjusted in the regulating assembly 50” (col. 11, line 55-64).
Regarding claims 5 and 7, Obergfell teaches a main body part (22) including the striking cylinder and the combustion chamber (figs. 1-6); and a handle part (22B) extending from the main body part, wherein the striking cylinder exhaust valve is provided at one side part of the striking cylinder with respect to an extension direction of the handle part and the combustion chamber exhaust valve (38/62) is provided at one side part of the combustion chamber with respect to the extension direction of the handle part (col. 3, lines 20-67, col. 4, lines 1-63, figs. 1-6, col. 8, lines 20-67, figs. 1-6).
Regarding claims 6 and 8, Obergfell teaches the striking cylinder exhaust valve (38) and the combustion chamber exhaust valve are configured to be actuated by axial movement of the piston of the striking cylinder (28). Adams also teaches having a striking cylinder exhaust valve [0024-0028] and the combustion chamber exhaust valve (228 and/or 268/216) are configured to be actuated by axial movement of a piston (110/104) of the striking cylinder [0024-0028], figs. 7-8).
Regarding claim 10, Obergfell teaches the combustion chamber exhaust valve has a plate-like valve member (38A or 38B and/or flanged sleeve 66, fig. 1).
Regarding claims 13 and 16, Adams discloses the upper chamber is defined between a top of the striking cylinder and a top of the piston, and the lower chamber is defined between a bottom of the piston and a bottom of the striking cylinder ([0033-0036], figs. 10-11). Obergfell also teaches the upper chamber is defined between a top of the striking cylinder and a top of the piston, and the lower chamber is defined between a bottom of the piston and a bottom of the striking cylinder (col. 9, lines 24-67, col. 10, lines 31-col. 11, line 64, figs. 1-7).

Allowable Subject Matter
Claims 4, 9, 11, 14-15, and 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a driving tool comprising all the structural and functional limitations and further comprising a striking cylinder including a piston configured to be actuated by a combustion pressure of a mixed gas of compressed oxidant and fuel and configured to partition the striking cylinder into an upper chamber and a lower chamber; a combustion chamber in which the mixed gas of compressed oxidant and fuel is to be combusted; a head valve configured to open and close communication between the upper chamber and the combustion chamber; a striking cylinder exhaust valve configured to open and close communication between the upper chamber and an outside that is a space around the driving tool and open to an atmosphere; and a combustion chamber exhaust valve configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed by the head valve wherein an operation of opening and closing the striking cylinder exhaust valve and an operation of opening and closing the combustion chamber exhaust valve are performed in conjunction with each other wherein the striking cylinder exhaust valve and the combustion chamber exhaust valve are integrally formed. Having the striking cylinder exhaust valve and the combustion chamber exhaust valve are integrally formed provides an effective control of exhaust and pressure to have the piston returned and exhausted gases fully exhausted from the striking cylinder and combustion chamber.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on the new sections of the references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731